Filed 11/18/22 Saint Ignatius Neighborhood Assn. v. City and County of S.F. CA1/4
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                  DIVISION FOUR


    SAINT IGNATIUS
    NEIGHBORHOOD ASSOCIATION,
           Plaintiff and Appellant,                                     A164629

    v.                                                                  (City & County of San Francisco
    CITY AND COUNTY OF SAN                                              Super. Ct. No. CPF-20-517320)
    FRANCISCO,
           Defendant and Respondent.


          Plaintiff Saint Ignatius Neighborhood Association (the neighborhood
association) appeals a judgment denying its petition for writ of mandate
challenging the approval by the City and County of San Francisco (the city) of
an application submitted by Saint Ignatius College Preparatory High School
(the school) seeking authorization to install four 90-foot light standards in the
school’s athletic stadium. The neighborhood association contends the city
erred by finding that the proposed lighting project was exempt from review
under the California Environmental Quality Act (CEQA) (Pub. Resources
Code,1 § 21000 et seq.). We agree and shall reverse the judgment.




1    All statutory references are to the Public Resources Code unless
otherwise noted.

                                                                1
                                 Background
      The school is located at 2001 37th Avenue in the city’s “Outer Sunset
District.” The school’s athletic stadium is located at the southwest corner of
the campus, with frontage on 39th Avenue and Rivera Street. The stadium
has a seating capacity of 2,008 persons. Surrounding the stadium, including
west across 39th Avenue and south across Rivera Street, are two-story,
mostly single-family homes.
      In February 2018, the school submitted an application for approval of
the addition of four permanent 90-foot tall outdoor light standards to its
athletic field to enable nighttime use of the stadium.2
      In June 2020, the city’s planning department determined that the
project is categorically exempt from review under CEQA. In July, the
planning commission approved a conditional use authorization for the project
with several conditions on use of the lights. The planning commission
required, among other things, that the lights be used no more than 150
nights per year, generally dimmed no later than 8:30 p.m. and turned off no
later than 9:00 p.m., used for larger events until 10:00 p.m. no more than 20
evenings per year, and not be used by groups unaffiliated with the school.
The planning commission also required close communication with neighbors
about events on the field, and required distribution of a large-event
management plan and a code of conduct for students and others attending
events.
      The board of supervisors affirmed the planning department’s
determination that the project is categorically exempt from CEQA review and
approved the conditional-use authorization after imposing additional-use


2      The project also includes installation of telecommunications equipment
that is not at issue in the present appeal.


                                       2
conditions. The board of supervisors further (1) restricted the hours that the
field lights could be used, requiring that they be dimmed no later than
8:00 p.m. and turned off no later than 8:30 p.m. except that on 15 nights a
year lights could remain on until 10:00 p.m.; (2) required the school to report
the dates and times the lights are turned on, dimmed, and turned off;
(3) required that for events with anticipated crowds of more than 500 people,
the school provide off-site parking to accommodate at least 200 vehicles; and
(4) required that trees be installed to better screen the field and lights from
neighboring homes.
      Thereafter, the neighborhood association filed a petition for writ of
mandate alleging that the city erred in exempting the project from CEQA
review and that the city’s approval of the conditional use authorization was
inconsistent with the city’s planning code and its general plan.
      The trial court denied the petition and the neighborhood association
timely filed a notice of appeal.
                                   Discussion
      “CEQA and its implementing regulations ‘embody California’s strong
public policy of protecting the environment.’ ” (Bottini v. City of San Diego
(2018) 27 Cal.App.5th 281, 291.) “CEQA establishes a three-tier
environmental review process. The first step is jurisdictional and requires a
public agency to determine whether a proposed activity is a ‘project.’ . . . If a
proposed activity is a project, the agency proceeds to the second step of the
CEQA process. [¶] At the second step, the agency must ‘decide whether the
project is exempt from the CEQA review process under either a statutory
exemption [citation] or a categorical exemption set forth in the CEQA




                                        3
Guidelines.’ ”3 (Ibid.) “The Guidelines contain 33 classes of categorical
exemptions. (Guidelines, §§ 15301-15333.) Each class embodies a ‘finding by
the Resources Agency that the project will not have a significant
environmental impact.’ ” (San Lorenzo Valley Community Advocates for
Responsible Education v. San Lorenzo Valley Unified School Dist. (2006) 139
Cal.App.4th 1356, 1381; § 21083, subd. (b).) Categorical exemptions are
subject to exceptions. (See Guidelines, § 15300.2.) Among other things, a
“categorical exemption shall not be used for an activity where there is a
reasonable possibility that the activity will have a significant effect on the
environment due to unusual circumstances.” (Id., subd. (c).) “If a project is
categorically exempt and does not fall within an exception, ‘ “it is not subject
to CEQA requirements and ‘may be implemented without any CEQA
compliance whatsoever.’ ” ’ ” (Bottini v. City of San Diego, supra, 27
Cal.App.5th at pp. 291–292.) “[I]f a project is not exempt, the agency must
then ‘decide whether the project may have a significant environmental
effect.’ ” (Id. at p. 292.) Where the agency determines the project will not have
a significant environmental effect, the agency “ ‘must “adopt a negative
declaration to that effect.” ’ ” (California Building Industry Assn. v. Bay Area
Air Quality Management Dist. (2015) 62 Cal.4th 369, 382.) “[I]f the agency
finds the project ‘may have a significant effect on the environment,’ it must
prepare an [environmental impact report] before approving the project.”
(Ibid.)
      Here, the city found that the lighting project is exempt from CEQA
review under the class 1 and class 3 categorical exemptions and that none of



3     The CEQA “Guidelines” are promulgated by the Secretary of the
Resources Agency pursuant to section 21083 are contained at California Code
of Regulations, title 14, section 15000 et seq. (hereinafter, Guidelines).


                                        4
the exceptions to the exemptions apply. The city’s determination that the
project is exempt from compliance with CEQA requirements is subject to
judicial review under the abuse of discretion standard found in section
21168.5. (Save Our Carmel River v. Monterey Peninsula Water Management
Dist. (2006) 141 Cal.App.4th 677, 693.) “Abuse of discretion is established if
the agency has not proceeded in a manner required by law or if the
determination or decision is not supported by substantial evidence.”
(§ 21168.5.) Interpretation of the language of the Guidelines and the scope of
a categorial exemption is a legal question subject to our de novo review, while
the city’s determination that the project fits within an exemption is subject to
review for substantial evidence. (Save our Carmel River, supra, at pp. 693–
694.)
        Class 1 Exemption
        The class 1 exemption for “existing facilities” applies to “the operation,
repair, maintenance, permitting, leasing, licensing, or minor alteration of
existing public or private structures, facilities, mechanical equipment, or
topographical features, involving negligible or no expansion of the existing or
former use.” (Guidelines, § 15301.) The Guideline provides a non-exhaustive
list of examples of the types of projects that qualify for a class 1 exemption
including, among others, “[i]nterior or exterior alterations involving such
things as interior partitions, plumbing, and electrical conveyances” and
“[a]dditions to existing structures provided that the addition will not result in
an increase of more than . . . 50 percent of the floor area of the structures
before the addition, or 2,500 square feet, whichever is less.” (Id., subds. (a) &
(e).) Guideline section 15301 states, however, that the list is “not intended to
be all-inclusive of the types of projects which might fall within Class 1. The




                                         5
key consideration is whether the project involves negligible or no expansion of
use.”
        The city determined that the project qualifies for a class 1 exemption
because it involves negligible or no expansion of the existing use of the
facility. The planning department explained, “The proposed project does not
entail the construction of a new stadium or the expansion of the existing
playing surface. The project would not expand the existing bleachers or
increase the stadium’s capacity. The proposed lights would primarily shift the
school’s existing use of the field to later times in the day and/or days of the
week. The school would not be adding new athletic teams and would not rent
the facility to non-affiliated teams during the evening hours. . . . For
approximately 40-50 evenings a year, the school uses temporary (portable)
field lights at the existing stadium. The proposed installation of permanent
lights would support evening use at the stadium for up to 150 evenings a
year. . . . [T]he project would shift the timing of the field use, from early
mornings on weekdays to early evenings on weekdays, and would move
approximately 5 Saturday afternoon football games to Friday evenings. With
implementation of the project, evening games and practices are not intended
to intensify use of the stadium and the school does not anticipate an overall
increase in attendance at these events.”
        Substantial evidence supports the city’s findings that the project will
not result in an increase in the capacity of the stadium or the overall
frequency of its use. Nonetheless, it is undisputed that the project will
significantly expand the nighttime use of the stadium. Without the project,
the field is quiet and dark most evenings during the fall and winter months.
With the project, the field will be lit and in use approximately 80 percent of
the fall and winter weeknights. The school suggests that the existing



                                         6
nighttime use of the field is 40 to 50 evenings during the fall and winter with
the use of temporary lights. The neighborhood association suggests that there
should be no use because use of the temporary lights is not authorized. Either
way, increasing the use of the field to 150 nights a year is a significant
expansion of the facility’s existing use. (Save Our Carmel River v. Monterey
Peninsula Water Management Dist., supra, 141 Cal.App.4th at p. 697 [a
categorical exemption should be interpreted “to afford the fullest possible
protection to the environment within the reasonable scope of the statutory
language”]; County of Amador v. El Dorado County Water Agency (1999) 76
Cal.App.4th 931, 966 [“exemptions are construed narrowly and will not be
unreasonably expanded beyond their terms”].) As such, the city erred in
finding the class 1 categorical exemption applicable.
      Class 3 Exemption
      The class 3 exemption, entitled “New Construction or Conversion of
Small Structures” applies to “construction and location of limited numbers of
new, small facilities or structures; installation of small new equipment and
facilities in small structures; and the conversion of existing small structures
from one use to another where only minor modifications are made in the
exterior of the structure.” (Guidelines, § 15303.) “Examples of this exemption
include but are not limited to: [¶] (a) One single-family residence, or a second
dwelling unit in a residential zone. In urbanized areas, up to three single-
family residences may be constructed or converted under this exemption.
[¶] (b) A duplex or similar multi-family residential structure totaling no more
than four dwelling units. In urbanized areas, this exemption applies to
apartments, duplexes, and similar structures designed for not more than six
dwelling units. [¶] (c) A store, motel, office, restaurant or similar structure
not involving the use of significant amounts of hazardous substances, and not



                                        7
exceeding 2500 square feet in floor area. In urbanized areas, the exemption
also applies to up to four such commercial buildings not exceeding 10,000
square feet in floor area on sites zoned for such use if not involving the use of
significant amounts of hazardous substances where all necessary public
services and facilities are available and the surrounding area is not
environmentally sensitive. [¶] (d) Water main, sewage, electrical, gas, and
other utility extensions, including street improvements, of reasonable length
to serve such construction. [¶] (e) Accessory (appurtenant) structures
including garages, carports, patios, swimming pools, and fences. . . .” (Ibid.)
      In Berkeley Hillside Preservation v. City of Berkeley (2015) 60 Cal.4th
1086, 1097–1098 (Berkeley Hillside) our Supreme Court explained, “[i]n
listing a class of projects as exempt, the [Secretary of the Resources Agency]
has determined that the environmental changes typically associated with
projects in that class are not significant effects within the meaning of CEQA,
even though an argument might be made that they are potentially
significant.” As noted above, “[b]ecause the exemptions operate as exceptions
to CEQA, they are narrowly construed. [Citation.] ‘Exemption categories are
not to be expanded beyond the reasonable scope of their statutory language.’ ”
(San Lorenzo Valley Community Advocates for Responsible Education v. San
Lorenzo Valley Unified School Dist., supra, 139 Cal.App.4th at p. 1382.)
      The city contends installation of the four light standards falls within
section 15303, as it applies to “limited numbers of new, small . . . structures.”
In determining what constitutes a “small” structure within the scope of the
exemption, we look to the examples provided by the state Resources Agency.
Although not an exclusive list, the examples do provide an indication of the
type of projects to which the exemption applies. The light standards are
fundamentally dissimilar from all of the examples. While reference to square



                                        8
footage is meaningful when referring to commercial and residential buildings,
as the guideline does, whether a structure is “small” when referring to
detached light-emitting standards cannot be evaluated solely on the basis of
the square footage at their base. The residential and commercial structures
listed in the guideline are subject to applicable zoning requirements, which
ensure their height will be generally consistent with the surrounding
neighborhood. (See Guidelines, § 15303, subdivision (a) [“One single-family
residence, or a second dwelling unit in a residential zone.”]; id., subd. (c) [“In
urbanized areas, the exemption also applies to up to four such commercial
buildings not exceeding 10,000 square feet in floor area on sites zoned for
such use . . . .”].) While the state Resources Agency has determined that any
potential impacts associated with “small” new residential or commercial
structures are ordinarily not significant, this determination does not
reasonably apply to the light standards at issue here. The light standards, at
90 feet tall, are significantly taller than any other structure in the
neighborhood. In comparison, homes in the area are typically 20 to 25 feet
tall, the city’s zoning ordinance limits residential buildings in the area to
40 feet tall and typical streetlights are only 25 to 30 feet tall. (See S.F.
Planning Code, §§ 105, 106; Zoning Map HT05; S.F. Pub. Util. Com.,
Streetlight Guidelines (July 1, 2021) p. 4.) In short, a 90-foot tall light
standard does not qualify as “small” within the meaning of the exemption.
      Don’t Cell Our Parks v. City of San Diego (2018) 21 Cal.App.5th 338,
359, relied upon by the city, is distinguishable. In that case, the court
recognized that “[t]here is a paucity of case law applying this exemption.”
Nonetheless, the court held that the project, which consisted of the
construction of a cell tower disguised as a 35-foot-high faux eucalyptus tree
and a 250-square-foot landscaped equipment structure, fell within the scope



                                         9
of the class 3 categorical exemption. (Id. at pp. 346, 360.) The court noted
that the square footage of the proposed project was “much smaller than a
single-family residence, store, motel, office or restaurant.” (Id. at p. 360.)
However, the proposed cell tower was “installed in an existing stand of tall
trees, two of which [were] about 55 feet high.” (Id. at p. 346.) The cell tower
was small within its setting, unlike the light standards at issue here which
will be by far the tallest structure in the surrounding area. They are not
small within the environment but instead tower over it.
      The city also cites several cases in which courts have upheld
application of the class 3 exemption to a wide variety of new
telecommunication projects. (See Aptos Residents Assn. v. County of Santa
Cruz (2018) 20 Cal.App.5th 1039 [10 microcell transmitter units on existing
utility poles]; Robinson v. City and County of San Francisco (2012) 208
Cal.App.4th 950 [40 wireless equipment cabinets on existing utility poles];
San Francisco Beautiful v. City and County of San Francisco (2014) 226
Cal.App.4th 1012 [726 new utility cabinets on public sidewalks].) The
installation of new 90-foot light standards, however, can hardly be considered
similar to the installation of utility boxes on existing utility poles.
      Accordingly, the light standards cannot fairly be considered small
structures within the meaning of the class 3 exemption.
      Conclusion
      We therefore conclude that neither exemption from CEQA review relied
on by the city applies. In view of this conclusion, it is unnecessary to consider
the neighborhood association’s alternative argument that unusual
circumstances preclude application of the exemptions. (Guidelines, § 15300.2,
subd. (c) [A categorical exemption does not apply “where there is a reasonable
possibility that the activity will have a significant effect on the environment



                                        10
due to unusual circumstances.”].) Nor do we reach the neighborhood
association’s additional argument that the city’s approval of a conditional-use
authorization for the project was inconsistent with the city’s planning code
and its general plan.
      Finally, counsel’s observation at oral argument is worth noting. The
purpose here for enforcing the environmental analysis required by CEQA is
not necessarily to kill the project but to require careful consideration of
measures that will mitigate the environmental impacts of the project. There
is evidence that the proposed light standards may have light, noise and
traffic impacts on the neighborhood. Although the city has imposed
conditions designed to address these concerns, the neighborhood citizens are
entitled to have the sufficiency of these conditions scrutinized in accordance
with CEQA standards and, if deemed necessary, enforceable limitations
imposed.
                                  Disposition
      The judgment is reversed. The neighborhood association shall recover
its costs on appeal.



                                            POLLAK, P. J.

WE CONCUR:

STREETER, J.
BROWN, J.




                                       11